DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207).
Otto teaches a superconducting wire joining method for joining superconducting wires each having a superconductor layer and a stabilizer layer that contacts the superconducting layer to cover the superconducting layer (layers 260, 262 are stabilizer 
Otto fails to teach that the overlapping of the wires and performing of ultrasonic joining is performed at room temperature.
Otto teaches that the stabilizer layers to be bonded comprises silver (para. 0017).
Asanasavest, however, teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature (col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the overlapping of the wires and performing of ultrasonic joining is performed at room temperature in Otto because Otto teaches that the stabilizer layers to be bonded comprises silver and Asanasavest teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fisher (US 5942314).
Otto teaches a method as described above in claim 1, but fails to teach performing the joining at a plurality of locations of the overlapped portions. 

Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
Regarding claim 3, Fisher teaches that the horn is in the shape of a disk that is rolled against the overlapping portions (col. 4, lines 5-30, fig. 2, #22, 24, 26).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208).
Otto teaches a method as described above in claim 1, but fails to teach performing the joining by using a horn relative to the overlapped portions that have been held by an anvil.
Fiddes, however, teaches a method for forming welded joints on superconducting foils (abstract) wherein the horn is passed over the overlap region which had been positioned over an anvil for the purpose of enabling positioning to the path of the ultrasonic horn (col. 6, lines 19-35).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the horn of Otto passed over the overlap region which had been positioned over an anvil in order to enable positioning to the path of the ultrasonic horn as taught by Fiddes.

Claim 5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fisher (US 5942314) and Fiddes (US 5476208).
Otto teaches a method as described above in claim 1, but fails to teach performing the joining at a plurality of locations of the overlapped portions. 
Fisher, however, teaches ultrasonically welding foils (abstract) wherein the ultrasonic joining takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations); col. 4, lines 5-30, fig. 2, #22, 24, 26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
Regarding claim 5, Fisher teaches that the horn has a thickness of 12.7 mm and the thickness of the of the foil overlap is 268 micrometers (col. 4, lines 5-30; col. 5, lines 20-30).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the thickness of the horn has a larger thickness than that of the overlap in Otto in order to provide a configuration known in the art as taught by Fisher.
Regarding claim 8, 10, Fisher teaches that the horn is in the shape of a disk that is rolled against the overlapping portions (col. 4, lines 5-30, fig. 2, #22, 24, 26).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Martincic (US 5104028).
	Otto teaches a method as described above in claim 1, but fails to teach at least one of dimensions of the horn and the anvil in a predetermined direction is smaller than a dimension of the overlapped portions in the predetermined direction.
	Martincic, however, teaches a method for ultrasonic welding (abstract) wherein the conductor cable overlap is wider than the anvil (col. 4, lines 9-25).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the conductor cable overlap of Otto is wider than the anvil in order to provide a configuration known in the art as taught by Martincic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Martincic (US 5104028) and Fisher (US 5942314).
Otto teaches a method as described above in claim 1, but fails to teach performing the joining at a plurality of locations of the overlapped portions. 
Fisher, however, teaches ultrasonically welding foils (abstract) wherein the ultrasonic joining takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations); col. 4, lines 5-30, fig. 2, #22, 24, 26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735